DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/07/2021 overcomes the following: 
Objections to claims 4, 6, 12 and 14 for minor informalities; and 
Rejection of claim 6 under 35 USC 112(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Gallagher (Reg. No. 47234) on October 18, 2021.

The application has been amended as follows: 
Please replace claim 1 with the following: 
An apparatus for processing images, the apparatus comprising:
a storage unit;

a transceiver; and


control the storage unit to store a two-dimensional image including a plurality of image areas and metadata including an arrangement attribute that indicates mapping information between each image area of the plurality of the image areas and each face of a plurality of faces of a three-dimensional polyhedron,
control the transceiver to receive viewing angle information from an external electronic device, and
identify at least one image area corresponding to the viewing angle information among the plurality of the image areas,
control the transceiver to transmit, to the external electronic device, the metadata and image data of the identified at least one image area through at least one of a plurality of transmission channels that match the plurality of image areas,
wherein the two-dimensional image is mapped to an omni-directional image of the three-dimensional polyhedron,
wherein the plurality of image areas of the two-dimensional image are mapped to a plurality of image areas of the omni-directional image corresponding to the plurality of faces of the three-dimensional polyhedron, respectively, and
wherein the image data of the identified at least one image area corresponds to a portion of the plurality of image areas of the omni-directional image.
***


Please replace claim 9 with the following: 
A method of processing images, the method comprising:
controlling a storage unit of an electronic device to store a two-dimensional image comprising a plurality of image areas, and to store metadata comprising an arrangement attribute that indicates mapping information between each of the plurality of the image areas and each of a plurality of faces of a three-dimensional polyhedron; 
receiving viewing angle information from an external electronic device;
identifying at least one image area corresponding to the viewing angle information among the plurality of image areas; and 
transmitting, to the external electronic device, the metadata and image data of the at least one image area corresponding to the viewing angle information among the plurality of image areas through at least one of a plurality of transmission channels that match the plurality of image areas,
wherein the two-dimensional image is mapped to an omni-directional image of the three-dimensional polyhedron,
wherein the plurality of image areas of the two-dimensional image are mapped to a plurality of image areas of the omni-directional image corresponding to the plurality of faces of the three-dimensional polyhedron, respectively, and
wherein the image data of the identified at least one image area corresponds to a portion of the plurality of image areas of the omni-directional image. 
***

Please replace claim 14 with the following: 
An apparatus for processing images, the apparatus comprising:
a sensor;
a transceiver; and
a processor configured to:
identify a field of view of a user by using the sensor, 
control the transceiver to transmit viewing angle information generated based on the identified field of view of the user to an external electronic device,
control the transceiver to receive, from the external electronic device, metadata including an arrangement attribute included in an image frame and image data of at least one image area corresponding to the viewing angle information among a plurality of image areas through at least one of a plurality of transmission channels that match the plurality of image areas, 
map the received image data to at least one face corresponding to the at least one image area among a plurality of faces of a three-dimensional polyhedron, based on the metadata, and
render an output frame corresponding to at least one part of a three-dimensional image that is mapped to the at least one face corresponding to the at least one image area,
wherein the arrangement attribute indicates mapping information between each of the plurality of the image areas and each of the plurality of the faces of a three-dimensional polyhedron,
wherein the plurality of image areas are included in a two-dimensional image,

wherein the plurality of image areas of the two-dimensional image are mapped to a plurality of image areas of the omni-directional image corresponding to the plurality of faces of the three-dimensional polyhedron, respectively, and
wherein the image data of the at least one image area corresponds to a portion of the plurality of image areas of the omni-directional image. 
***

Please replace claim 15 with the following: 
A method of processing images, the method comprising:
identifying a field of view of a user;
transmitting viewing angle information generated based on the identified field of view of the user to an external electronic device;
receiving, from the external electronic device, metadata including an arrangement attribute included in an image frame;
receiving image data of at least one image area corresponding to the viewing angle information among a plurality of image areas through at least one of a plurality of transmission channels that match the plurality of image areas; 
mapping the received image data to at least one face corresponding to the at least one image area among a plurality of faces of a three-dimensional polyhedron, based on the metadata; and

wherein the arrangement attribute indicates mapping information between each of the plurality of the image areas and each of the plurality of the faces of a three-dimensional polyhedron,
wherein the plurality of image areas are included in a two-dimensional image,
wherein the two-dimensional image is mapped to an omni-directional image of the three-dimensional polyhedron,
wherein the plurality of image areas of the two-dimensional image are mapped to a plurality of image areas of the omni-directional image corresponding to the plurality of faces of the three-dimensional polyhedron, respectively, and
wherein the image data of the at least one image area corresponds to a portion of the plurality of image areas of the omni-directional image. 
***


REASONS FOR ALLOWANCE
Claims 1, 3-9, and 11-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the Lee reference applied in the rejection of claims 1-15 have been fully considered and found persuasive. Examiner has reviewed the provisional priority documents of Lee and agrees with Applicant that the Lee reference does not apply as prior art in view of Applicant’s perfected foreign priority claim. The rejection of claims 1-15 under 35 USC 102 has therefore been withdrawn. Furthermore, the closest prior art of record, either alone or in combination, does not expressly teach the entire combination of limitations recited in each of independent claims 1, 9, 14 and 15. For example, US Patent 9,519,995 (Narukawa) teaches mapping image information from a 3D surface onto a rectangular plane, or vice versa, by dividing the surface into a plurality of divisional faces, and mapping the entire 3D surface to a rectangular plane based on a user request, but does not expressly teach receiving viewing angle information from an external device, identifying at least one image area corresponding to the viewing angle information, and transmitting to the external device the metadata and image data corresponding to the identified at least one image area through at least one of a plurality of transmission channels, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMAH A BEG/Primary Examiner, Art Unit 2668